By the Court.
The court are of opinion that the costs of a suit where an attachment is dissolved are in the nature of a lien upon the property, and are to be regarded as expenses in receiving it for the estate, tó be paid from the estate before any marshalling of assets, and before any dividend is made to any class of creditors, except those whom the statute expressly directs to be preferred. This is the equity of the statute; and there is nothing in the letter of the law to the contrary.

Order reversed.